IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 115 MM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MITCHELL GLEN RUNK,                          :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to submit

a Petition for Allowance of Appeal within 20 days.